SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

55
CAF 12-02206
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF FITZGERALD LONG,
PETITIONER-RESPONDENT-RESPONDENT,

                     V                                           ORDER

CARLA DIXON, RESPONDENT-PETITIONER-APPELLANT.


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF
COUNSEL), FOR RESPONDENT-PETITIONER-APPELLANT.

LINDA M. DIPASQUALE, BUFFALO, FOR PETITIONER-RESPONDENT-RESPONDENT.

ALVIN M. GREENE, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered February 24, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, awarded the
parties joint legal custody of the subject child, with petitioner-
respondent having primary physical custody.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court